UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1584


ANTOINETTE H. POSEY,

                Plaintiff - Appellant,

          v.

SGT. TODD J. MCGHEE;    SGT.     PATRICK     MERRITT,   JR.;   CONCORD
POLICE DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:11-cv-00573-WO-PTS)


Submitted:   August 16, 2012                  Decided:    August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antoinette H. Posey, Appellant Pro Se. William L. Hill, FRAZIER
HILL & FURY, RLLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antoinette H. Posey appeals the district court’s order

adopting      the    reasoning    of    the     magistrate   judge     and    denying

relief   on    her    42   U.S.C.      § 1983    (2006)    complaint.        We    have

reviewed the record and find no reversible error.                      Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                      Posey v. McGhee,

NO. 1:11-cv-00573-WO-PTS (M.D.N.C. Apr. 5, 2012).                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the   materials       before    the    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2